UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

In the Matter of the Application of the United
States Of America for a Search and Seizure

Warrant for the Premises Known and Described Agent Affidavit in Support of
as 43-07 42nd Street, Apartment 3A, Sunnyside, Application for Search and Seizure
NY 11104 and Any Closed Containers/Items Warrant

Contained Therein

 

 

  

EASTERN DISTRICT OF NEW YORK) ss.:
Kerwin John, being duly sworn, deposes and says:

I. Introduction
A. Affiant

1. II ama Special Agent with the Department of Justice, Office of Inspector General
(“DOJ-OIG”). As such, I am a “federal law enforcement officer” within the meaning of Federal
Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the
criminal laws and duly authorized by the Attorney General to request a search warrant. I have
been a Special Agent with DOJ-OIG since September 2008. In that capacity I have been
involved in investigations of criminal and administrative misconduct by DOJ personnel as well
as allegations of waste, fraud, and abuse regarding DOJ personnel and programs. I am currently
assigned to DOJ-OIG’s Cyber Investigations Office. Through my training, education and
experience, I have become familiar with the manner in which criminal activity is carried out, and
the efforts of persons involved in such activity to avoid detection by law enforcement.

2. I make this Affidavit in support of an application pursuant to Rule 41 of the
Federal Rules of Criminal Procedure for a warrant to search the premises specified below (the
“Subject Premises”) for, and to seize, the items and information described in Attachment A. This

affidavit is based upon my personal knowledge; my review of documents and other evidence; my

2019.11.19
Case 1:20-mj-00063-RER Document1 Filed 01/16/20 Page 2 of 21 PagelD #: 2

conversations with other law enforcement personnel; and my training, experience and advice
received concerning the use of computers in criminal activity and the forensic analysis of
electronically stored information (“ESI”). Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they are reported in substance and in
part, except where otherwise indicated.

B. The Subject Premises

3. The Subject Premises is located at 43-07 42nd Street, Apartment 3A, Sunnyside,
New York, 11104, which is a multi-story residential apartment building located on 42nd Street,
between 43rd Avenue and Queens Boulevard in Sunnyside, Queens (the “Building”). The
building has a brick exterior with windows on each floor with the number “43-07” in gold
writing affixed to the outside of the front entrance of the building. The Subject Premises is
located on the third floor of the building. The entrance to the Subject Premises is a tan door with
the alphanumeric characters “3A” affixed to it, which is accessible from the third floor hallway.

A photograph of the entrance of the Subject Premises is depicted below:

 

2019.11.19
C. The Subject Offenses

4, For the reasons detailed below, I believe that there is probable cause to believe
that the Subject Premises contains evidence, fruits, and instrumentalities of violations of 18
U.S.C. §§ 2251(a) (attempted production of child pornography), 2422(b) (attempted coercion
and enticement of a minor to engage in illegal sexual activity), 2252A(a)(5)(B) (attempted
possession of child pornography), and 2252A(a)(2)(B) (attempted receipt of child pornography)
(the “Subject Offenses”).

II. Probable Cause

A. Probable Cause Regarding Subject’s Commission of the Subject Offenses

Investigation Background

5. Based on my conversations with other witnesses, law enforcement officers, my
review of documents and recorded communications, my involvement in this investigation, and
my training and experience, I have learned the following, among other things:

a. The New York City Police Department (the “NYPD”) and the DOJ-OIG
(together, the “Investigating Agencies”) have been investigating FREDERICK SCHEININ for
violations of the Subject Offenses. SCHEININ currently works for the Drug Enforcement
Administration (the “DEA”) in New York, New York, as a diversion investigator.

b. In an effort to detect and apprehend perpetrators of child exploitation
offenses, law enforcement officers working with the NYPD have occasionally operated an
undercover Grindr account (the “UC Grindr Account”). Based on my participation in this
investigation, I am aware that Grindr is a social networking and online dating application that
primarily markets to the gay, bi-sexual, transgender, and queer community. Grindr’s terms of
service prohibit children below the age of eighteen from creating or using Grindr accounts.
However, based on my participation in this investigation and my communications with other law

3
2019.11.19
enforcement officers, [ am aware that minors frequently use Grindr to communicate with and meet
others. Due to Grindr’s terms of service, the UC Grindr Profile listed the user’s age as eighteen,
but the law enforcement officers who operated the UC Grindr Account typically told individuals
who communicated with the UC Grindr Account that the operator of the UC Grinder Account was
fourteen years old.

c. Beginning in or around October 2019, an individual believed to be
SCHEININ began communicating with the UC Grindr Account. The law enforcement officers
operating the UC Grindr Account told SCHEININ, in substance and in part, that the user of the
UC Grindr Account was fourteen years old. On or about October 26, 2019, SCHEININ sent his
phone number, 631-236-7220 (the “Scheinin Phone Number”), to the UC Grindr Account.

Scheinin’s Communications with a Fictitious Minor
6. Based on my conversations with other witnesses, law enforcement officers, my
review of documents and recorded communications, my involvement in this investigation, and
my training and experience, I have learned the following, among other things:

a. Beginning on or about October 26, 2019, SCHEININ began communicating
with an undercover law enforcement officer (“UC-1”)! using Google Voice text messaging
application that was associated with the Scheinin Phone Number. During that text exchange,
SCHEININ asked UC-1, among other things, “So when are we gonna chill?”

b. On or about October 29, 2019, SCHEININ and UC-1 again communicated
using Google Voice text messaging. During this text exchange, SCHEININ stated that he lived in

“Sunnyside.” SCHEININ asked where UC-1 lived, and UC-1 responded, in substance and in part,

 

' UC-1 is used herein to refer to one of several law enforcement officers who used various digital
communication applications to communicate with SCHEININ.

4
2019.11.19
that UC-1 lived with UC-1’s mother in Whitestone. SCHEININ then asked UC-1, “are you far
from the 7 in flushing?” UC-1 then asked, “what’s that,” and SCHEININ responded, “lol the
subway.” UC-1 told SCHEININ that UC-1 does not take the subway.

c. On or about November 6, 2019, SCHEININ and UC-1 again communicated
using Google Voice text messaging. When UC-1 asked for his name, SCHEININ responded that
his name was “Zach.” SCHEININ stated that he was 29 years old. In response, UC-1 stated, “Oh
ok im 14.” SCHEININ responded, “alright.” Later in the text exchange, UC-1 told SCHEININ
that high school “sucks.”

d. On or about November 7, 2019, using Google Voice text messaging,
SCHEININ and UC-1 discussed communicating through Snapchat’s video chat function. Based
on my involvement in this investigation, I am aware that Snapchat is a messaging application that
offers its users the ability to communicate with each other through text messaging and real time
video chat. Photos and text messages sent through Snapchat are usually only available for a short
time before they become inaccessible to their recipients. For purposes of this investigation, law
enforcement photographed, recorded, or otherwise memorialized Snapchat messages between
SCHEININ and UC-1. During this November 7 text exchange, SCHEININ sent his Snapchat
username, Zachs6015 (the “SCHEININ Snap Username”), to UC-1.

e. On or about November 8, 2019, SCHEININ and UC-1 communicated in
real time using Snapchat’s video chat. During this communication and all other video
communications with SCHEININ, UC-1’s appearance was partially disguised to be consistent with
that of a fourteen year-old boy. During this November 8, 2019 video chat communication,
SCHEININ stated, in substance and in part, that he was home in his bedroom and asked UC-1 for

how long UC-1 would be home alone. Later during this video chat, UC-1 asked SCHEININ, “so

2019.11.19
you like don’t care that I’m younger?” SCHEININ responded, “No, it’s cool. As long as you’re
cool with it.” Approximately one minute later, SCHEININ asked UC-1, “have you ever like done
anything on snapchat before, you know, like, jerked off with someone or anything like that?”
SCHEININ then stated, in substance and in part, that he had masturbated on Snapchat and that it
was “all right” but that “‘it’s better in person.”

f. On or about November 19, 2019, SCHEININ and UC-1 communicated
using Snapchat’s text messaging feature. UC-1 told SCHEININ, in substance and in part, that
UC-1’s father would soon be moving to an apartment in Manhattan. UC-1 stated that UC-1 was
excited because UC-1 would “get to take the train in like by my self.”

g. On or about December 4, 2019, UC-1 sent SCHEININ the text message,
“hey,” through the Google Voice application. A short time after this text message was sent on
December 4, SCHEININ responded through Snapchat: “Got your text before. | think it’s better
we chat on here.” Based on the context of this conversation and my participation in this
investigation, I believe SCHEININ directed UC-1 to communicate through Snapchat only (as
opposed to text message) because Snapchat communications are automatically deleted.

h. On or about December 11, 2019, UC-1 and SCHEININ communicated
using Snapchat’s text messaging feature. UC-1 told SCHEININ, in substance and in part, that
UC-1’s father was moving to Manhattan. On or about December 18, 2019, SCHEININ asked
UC-1 what part of Manhattan UC-1’s father was moving to, and UC-1 responded, “I think lower.”

i. On or about December 19, 2020, using Snapchat UC-1 sent a photograph to
SCHEININ of UC-1 on the subway. SCHEININ responded, “Where are you heading?” UC-1
responded, “Dads place,” which was a reference to UC-1’s father’s apartment in Manhattan.

SCHEININ then asked if UC-1 was alone on the train and then stated, “well maybe one day you

2019.11.19
can take it to me lol. I’m right off the seven,” a reference to UC-1 taking the subway to meet
SCHEININ at the Subject Premises.

j. On or about December 19, 2019, SCHEININ and UC-1 communicated in
real time using Snapchat’s video chat feature. UC-1 had this conversation from a room in DOJ-
OIG’s Manhattan offices that was refurbished to appear as a child’s bedroom (the “UC-1
Bedroom”). Based on my review of the video recording of this conversation, SCHEININ appeared
to be home in his bedroom at the time. During this video chat, SCHEININ asked UC-1, “what are
you doing under your blanket there?” Later in the conversation, SCHEININ told UC-1, “maybe
one day I’ll see you out from under the blanket,” and then UC-1] and SCHEININ discussed, in
substance and in part, meeting in person. Specifically, UC-1 stated that UC-1 is “usually free after
school.”

k, On or about the evening of December 20, 2019, SCHEININ and UC-1 had
multiple real time communications using Snapchat’s video chat feature. At the time of these video
chats, UC-1 was located in the UC-1 Bedroom in Manhattan and, based on my review of the video
recording of this conversation, SCHEININ appeared to be in his home bedroom. In between one
of these video chats, SCHEININ sent UC-1 a photograph of his erect penis. SCHEININ then said
to UC-1, “you should send me a pic before you go to bed.” UC-1 asked SCHEININ, “pic of what”
and SCHEININ responded, “surprise me.” Later that evening, SCHEININ used snapchat to send
UC-1 multiple pictures of SCHEININ holding his erect penis. Following the transmission of these
photographs, SCHEININ and UC-1 exchanged the following Snapchat text messages, in sum and

substance:

 

SCHEININ: Let me see yours
SCHEININ: I promise not to judge if that’s what you’re
nervous about.

 

 

 

 

 

2019.11.19
 

 

 

 

SCHEININ: I Don’t care about size or hair or anything else
like that lol

UC-1: Im sorry I just feel awkward rite now be my
mom is in the room next to mine. U prob think

__| im a loser.

SCHEININ: Nooo

SCHEININ: If I send you another one maybe that will
change your mind

 

 

 

 

SCHEININ then sent UC-1 another picture of his erect penis.

l. Later in the evening of on or about December 20, 2019, UC-1 and
SCHEININ again communicated using Snapchat text messaging. UC-1 stated, “Im thinkin of wat
I should send.” UC-1 and SCHEININ then exchanged the following Snapchat text messages, in

substance and in part:

 

 

 

 

 

 

SCHEININ: Send me what I sent you.
UC-1: Wat

SCHEININ: From before lol

UC-1: The dick pic?
SCHEININ: Yah

 

 

 

m. On or about January 3, 2020, SCHEININ and UC-1 communicated using
Snapchat text messaging. During this text exchange, SCHEININ asked UC-1, “Can you do me a
favor? Can you delete our texts out of your phone? You know, just in case she goes crazy and
decides to look through your text messages lol. ... That’s why I like Snapshat. It always deletes
everything immediately lol” SCHEININ then asked UC-1, “when are we gonna chill lol.” UC-1
responded, “Deftly soon.”

n. On or about January 7, 2020, SCHEININ and UC-1 communicated in real
time using Snapchat’s video chat feature. At the time, UC-1 was in the UC-1 Bedroom in
Manhattan. During this conversation, SCHEININ requested multiple times that UC-1 take photos

of UC-1’s penis and send the photos to SCHEININ over Snapchat and/or that UC-1 show UC-1’s

8
2019.11.19
penis to SCHEININ over Snapchat’s video chat. In response to SCHEININ’s requests, UC-1
stated, “I kinda want to,” and SCHEININ responded, “I think you should. Just really quick.” UC-

1 and SCHEININ then engaged in the following colloquy, in substance and in part:

 

 

 

 

 

 

 

 

 

 

UC+l: -. . Well, I’m not ready right ‘now . . . because it’s
a soft. So I don’t know if you’d wanna ‘see it
o | soft. _ we coe,

SCHEININ: Well, I'll see it soft first and then see what
happens.

UC-1: So you don’t care if it’s hard or soft?

SCHEININ: I mean, I think I’d like to see it both ways and
then I’1l see which way I like it better.

UC-1: I don’t know yet. I have to feel more
comfortable first.

SCHEININ: All right. That’s cool.

UC-1: I’m still nervous.

SCHEININ: What are you nervous about?

UC-1: I Don’t know. Because we haven’t met yet in

person. Does that bother you? —_-
SCHEININ: No. But I still want to see it.

 

 

 

 

0. During the January 7 conversation, UC-1 and SCHEININ discussed their
sexual preferences and, in that context, SCHEININ stated, in sum and substance, “I would prefer
to take control.” SCHEININ then asked about UC-1’s preferences, and UC-1 stated, “I guess I
would do whatever . . . it’s up to you type of thing.” SCHEININ responded, “all right. Sounds
good.”

p. On or about January 9, 2020, SCHEININ and UC-1 communicated in real
time using Snapchat’s video chat feature. UC-1 had this conversation from the UC-1 Bedroom in
Manhattan and, based on my review of a video recording of this conversation, SCHEININ
appeared to be home in his bedroom. During this video chat, SCHEININ showed his penis and
then stated, in substance and in part, “I kinda want to see what’s under those boxers. ... I just

want to see it. | think it’s hot.” Shortly thereafter, SCHEININ said, in sum and substance, “stop

2019.11.19
being shy,” and in reference to UC-1’s penis, SCHEININ asked, in sum and substance, “why don’t
you touch it.” In response, UC-1 asked, “do I have to?” and SCHEININ responded, “uh-huh.”
Based on my review of the video recording of this conversation, I am aware that SCHEININ began
masturbating on the video chat—SCHEININ displayed his hand stroking his erect penis. During
or around the time he was masturbating, SCHEININ then repeatedly asked UC-1, in substance and
in part, to transmit a live visual depiction of UC-1’s penis. More specifically, SCHEININ stated,
in substance and in part:

e “I want to see it now.”

e “Just show it to me, and then you can put it back.”

e “Don’t be like a pussy.”

e “You know you want to.”

e “You need to pull your boxers down.”

q- During the January 9, 2020 video chat between SCHEININ and UC-1,

SCHEININ and UC-1 discussed meeting in person on a later date. UC-1 asked what UC-1 and
SCHEININ would do when they met up. SCHEININ stated, in sum and substance, that they would
“see what happens.” UC-1 told SCHEININ, in sum and substance, that UC-1’s father would be
traveling the week of January 19 and that UC-1 may be alone in the apartment. SCHEININ
responded, in sum and substance, that he could meet UC-1 in Manhattan in the afternoon when
UC-1 gets home from school. UC-1 asked SCHEININ to bring condoms and lube to the in-person
meeting because UC-1 was afraid of getting a disease and did not want to be in any pain.
SCHEININ stated, in sum and substance, that he would bring condoms and lubricant to the in-
person meeting. SCHEININ then continued to ask UC-1 to send photographs or a live video of

UC-1’s penis. SCHEININ stated, in sum and substance, that he wanted the pictures and/or video

10
2019.11.19
because he wanted “something to think about while jerking off.” SCHEININ later said during this
conversation that SCHEININ would think about “playing” with and “sucking” UC-1’s penis.

r. Towards the end of the January 9 video chat, SCHEININ said, in sum and
substance, “I think I have to jerk off now because this is not going away. ... I think you should
show me really quick before you go.” UC-1 responded, in sum and substance, that UC-1 was too
nervous to send a photograph of UC-1’s penis, but UC-1 did not want SCHEININ to forget about
UC-1. In an apparent effort to (again) induce UC-1 to send visual depiction of UC-1’s penis,
SCHEININ responded, in sum and substance, “I don’t know. What If I find like a new cute boy
to talk while I’m soo horny right now.”

S. On or about January 14, 2020, SCHEININ and UC-1 communicated using
Snapchat’s text messaging and video chat functions. UC-1 told SCHEININ, in sum and substance,
that UC-1 was traveling into the City from Queens and SCHEININ stated, “You should make a
pit stop in sunnyside before heading into the city,” which, in this context, was a reference to making
a “pit stop” at the Subject Premises. UC-1 stated, in sum and substance, that UC-1 was going to
UC-1’s father’s apartment in Manhattan, SCHEININ responded, in sum and substance, “Just tell
him you were hanging out with some friends in flushing after school lol.” SCHEININ and UC-1
then discussed, in substance and in part, meeting in person on January 16, 2020. UC-1 and
SCHEININ agreed to meet at a particular location in downtown Manhattan (“Location-1”).

Scheinin Meets UC-1 To Engage In Sexual Activity
7. Based on my conversations with other witnesses, law enforcement officers, my
review of documents and recorded communications made in the course of this investigation, my
involvement in this investigation, and my training and experience, | am aware of the following,

among other things:

11
2019.11.19
a. On or about January 15, 2020, SCHEININ and UC-1 communicated using
Snapchat’s video chat feature. During this video chat, UC-1 was outside, standing on a sidewalk
in Manhattan. UC-1 stated, in sum and substance, that UC-1 was standing outside of a restaurant
and that UC-1’s father was inside of the restaurant. SCHEININ confirmed, in sum and
substance, that UC-1’s father would not be home the following day. SCHEININ stated, in sum
and substance, that he could meet UC-1 around 5:00 p.m. the following day. UC-1 asked
SCHININ if SCHEININ was going to bring lubricant, and SCHEININ responded, in substance,
“Maybe .. . I think you should facetime me later when you get back, and we’ll discuss it.”

b. During the January 15 video chat, UC-1 asked SCHEININ what they
would do when they met in person, and SCHEININ stated, in sum and substance, “I don’t know;
we’ll figure it out.” UC-1 responded, “but I like hearing about it.” SCHEININ then stated, in
sum and substance, “No. Because you’re in public and shit.” UC-1 then asked, “you still want to
fuck?” and SCHEININ responded, “yeah. ... Are you sure you can handle it?” UC-1
responded, in sum and substance, “only if you bring the lube.”

c. During the January 15 video chat, UC-1] asked SCHEININ, in sum and
substance, to bring Reese’s peanut butter cups to the meet up. SCHEININ agreed and stated, in
sum and substance, that UC-1 and SCHEININ can eat the candy together and have “Reese’s
peanut butter kisses. I don’t know, that kind of sounds gross actually.”

d. During the January 15 video chat, SCHEININ confirmed that they would
meet at Location-1.

8. Based on my participation in this investigation, I am aware that SCHEININ

arrived in the vicinity of Location-1 on January 16, 2020 at approximately 5:00 p.m. Soon after

12
2019.11.19
his arrival at Location-1, agents placed SCHEININ under arrest. While conducting a search
incident to arrest, agents found condoms and lubrication on SCHEININ’s person.

B. Probable Cause Justifying Search of the Subject Premises

9. Based on my comparison of several of the video recordings of the Snapchat video
chats between SCHEININ and UC-1 with a photograph of SCHEININ maintained in a law
enforcement database, I believe that SCHEININ is the user of the SCHEININ Snap Username
and the Scheinin Phone Number. Based on my review of information obtained from Snapchat
pursuant to a grand jury subpoena, I am aware that at or around the time of UC-1 and
SCHEININ’s first Snapchat message exchange, on or about November 8, 2019, the SCHEININ
Snap Username was accessed from a particular Internet Protocol (“IP”) address (the “Target IP
Address”). Based on my review of records obtained from the internet service provider (“ISP”)
for the Target IP Address, which records were obtained pursuant to a grand jury subpoena, | am
aware that the Target IP Address was assigned to the Subject Premises on or about November 8,
2019 and that the account with the ISP was subscribed to in the name, “FREDERICK
SCHEININ.”

10. Based on law enforcement agents’ review of records maintained by the DOJ-OIG,
I am aware that SCHEININ listed the Subject Premises as his home address in materials

submitted to the DEA.

 

2 Based on my training and experience, I know that “Internet Protocol address” or “IP address”
refers to a unique number used by a computer to access the Internet. IP addresses can be dynamic,
meaning that the Internet Service Provider (“ISP”) assigns a different unique number to a computer
every time it accesses the Internet. IP addresses might also be static, meaning an Investigative
Software assigns a user’s computer a particular IP address that is used each time the computer
accesses the Internet. “Domain name” is a name that identifies an IP address.

13
2019.11.19
11. Based on my participation in this investigation, including my review of text
messages and video chat communications between UC-1 and SCHEININ, I am aware that
SCHEININ regularly communicated with UC-1 through electronic means from the Subject
Premises to engage in the Subject Offenses, including inducing and persuading UC-1 to transmit
visual depictions of UC-1 engaging in sexually explicit conduct, whom SCHEININ believed to
be a minor.

12. Based on my participation in this investigation and my conversations with other
law enforcement officers, I am aware that individuals engaged in the Subject Offenses frequently
keep paraphernalia in their homes, including: sex toys, condoms, lubricants, and candy.

C. Probable Cause Justifying Search of ESI

13. Based on my involvement in this investigation, | am aware that Google Voice and
Snapchat can be accessed from various different electronic devices, including cellphones,
computers, and tablets. As discussed above, SCHEININ has used electronic devices to commit
the Subject Offenses from the Subject Premises. Therefore, I respectfully submit that there is
probable cause to believe that the Subject Premises contains instrumentalities and evidence of
the Subject Offenses, including SCHEININ’s cellphones, computers, tablets, and other electronic
devices that access the internet and records of communications between SCHEININ and UC-1
(or other minors) on those electronic devices.

14. Based on my training and experience, I know that individuals who engage in the
Subject Offenses, including the production of child pornography and the enticement of minors to
engage in illegal sexual activity, commonly use computers and other electronic devices to,
among other things, communicate with victims, communicate with other individuals who engage

in similar unlawful activity, solicit child pornography from others, maintain and store libraries of

14
2019.11.19
child pornography for future exploitation. As a result, they often store data on their computers

and other electronic storage devices, including external data storage devices, related to their

illegal activity.

15.

Based on my training and experience, I also know that, where computers are used

in furtherance of criminal activity, evidence of the criminal activity can often be found months or

even years after it occurred, This is typically true because:

16.

Electronic files can be stored on a hard drive for years at little or no cost and users thus
have little incentive to delete data that may be useful to consult in the future.

Even when a user does choose to delete data, the data can often be recovered months
or years later with the appropriate forensic tools. When a file is “deleted” on a home
computer, the data contained in the file does not actually disappear, but instead remains
on the hard drive, in “slack space,” until it is overwritten by new data that cannot be
stored elsewhere on the computer. Similarly, files that have been viewed on the Internet
are generally downloaded into a temporary Internet directory or “cache,” which is only
overwritten as the “cache” fills up and is replaced with more recently viewed Internet
pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
depends less on when the file was created or viewed than on a particular user’s
operating system, storage capacity, and computer habits.

In the event that a user changes computers, the user will typically transfer files from
the old computer to the new computer, so as not to lose data. In addition, users often
keep backups of their data on electronic storage media such as thumb drives, flash
memory cards, CD-ROMs, or portable hard drives.

In addition to there being probable cause to believe that computer devices will be

found on the Subject Premises that contain evidence of the Subject Offenses, there is also

probable cause to believe that these computers constitute instrumentalities of the Subject

Offenses or constitute contraband subject to seizure, in that the computers may contain images

depicting child pornography and/or communications with minors.

17.

Based on the foregoing, I respectfully submit there is probable cause to believe

that SCHEININ is engaged in the Subject Offenses, and that evidence of this criminal activity is

likely to be found on computers and electronic media found in the Subject Premises.

2019.11.19

15
III. Procedures for Searching ESI

A. Execution of Warrant for ES]

18.

Federal Rule of Criminal Procedure 41(e)(2)(B) provides that a warrant to search

for and seize property “may authorize the seizure of electronic storage media or the seizure or

copying of electronically stored information . . . for later review.” Consistent with Rule 41, this

application requests authorization to seize any computer devices and storage media and transport

them to an appropriate law enforcement facility for review. This is typically necessary for a

number of reasons:

First, the volume of data on computer devices and storage media is often impractical
for law enforcement personnel to review in its entirety at the search location.

Second, because computer data is particularly vulnerable to inadvertent or intentional
modification or destruction, computer devices are ideally examined in a controlled
environment, such as a law enforcement laboratory, where trained personnel, using
specialized software, can make a forensic copy of the storage media that can be
subsequently reviewed in a manner that does not change the underlying data.

Third, there are so many types of computer hardware and software in use today that it
can be impossible to bring to the search site all of the necessary technical manuals and
specialized personnel and equipment potentially required to safely access the
underlying computer data.

Fourth, many factors can complicate and prolong recovery of data from a computer
device, including the increasingly common use of passwords, encryption, or other
features or configurations designed to protect or conceal data on the computer, which
often take considerable time and resources for forensic personnel to detect and resolve.

B. Review of ESI

19.

Following seizure of any computer devices and storage media and/or the creation

of forensic image copies, law enforcement personnel (who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts under

2019.11.19

16
government control) will review the ESI contained therein for information responsive to the

warrant.

20,

In conducting this review, law enforcement personnel may use various techniques

to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

21.

surveying directories or folders and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

conducting a file-by-file review by “opening” or reading the first few “pages” of such
files in order to determine their precise contents (analogous to performing a cursory
examination of each document in a file cabinet to determine its relevance);

“scanning” storage areas to discover and possibly recover recently deleted data or
deliberately hidden files; and

performing electronic keyword searches through all electronic storage areas to
determine the existence and location of data potentially related to the subject matter of
the investigation’; and

reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant. Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of

all the ESI from seized devices or storage media to evaluate its contents and to locate all data

responsive to the warrant.

 

3 Keyword searches alone are typically inadequate to detect all relevant data. For one thing,
keyword searches work only for text data, yet many types of files, such as images and videos, do
not store data as searchable text. Moreover, even as to text data, there may be information properly
subject to seizure but that is not captured by a keyword search because the information does not
contain the keywords being searched.

2019.11.19

17
C. Return of ESI

22. Ifthe Government determines that the electronic devices are no longer necessary
to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant
to Federal Rule of Criminal Procedure 41(c), the Government will return these items, upon
request. Computer data that is encrypted or unreadable will not be retumed unless law
enforcement personnel have determined that the data is not (i) an instrumentality of the offense,
(ii) a fruit of the criminal activity, (iii} contraband, (iv) otherwise unlawfully possessed, or (v)
evidence of the Subject Offenses.

IV. Conclusion and Ancillary Provisions

23. Based on the foregoing, I respectfully request the court to issue a warrant to seize
the items and information specified in Attachment A to this affidavit and to the Search and
Seizure Warrant.

24. In light of the confidential nature of the continuing investigation, I respectfully
request that this affidavit and all papers submitted herewith be maintained under seal until the

Court orders otherwise.

Kerwin John

Special Agent

Department of Justice, Office of Inspector General
Sworn to before me on
January 16, 2020

 

HON. RAMON. REYES, JR.
UNITED STATES MAGISTRATE JUDGE

18
2019.11.19
Case 1:20-mj-O0063-RER Document 1 Filed 01/16/20 Page 19 of 21 PagelD #: 19

ATTACHMENT A

I. Premises to be Searched—Subject Premises

The premises to be searched (the “Subject Premises”) are described as follows, and include
all locked and closed containers found therein:

3-07 42nd Street, Apartment 3A, Sunnyside, New York, 11104, which is a multi-story residential
apartment building located on 42nd Street, between 43rd Avenue and Queens Boulevard in
Sunnyside, Queens (the “Building”). The building has a brick exterior with windows on each
floor with the number “43-07” in gold writing affixed to the outside of the front entrance of the
building. The Subject Premises is located on the third floor of the building. The entrance to the
Subject Premises is a tan door with the alphanumeric characters “3A” affixed to it, which is
accessible from the third floor hallway. A photograph of the entrance of the Subject Premises is
depicted below:

 

II. Items to Be Seized
A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

The items to be seized from the Subject Premises consist of the following evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 2251(a) (attempted production of child
pornography), 2422(b) (attempted coercion and enticement of a minor to engage in illegal sexual
activity), 2252A(a)(5)(B) (attempted possession of child pornography), and 2252A(a)(2)(B)
(attempted receipt of child pornography) (the “Subject Offenses”) described as follows:

I. Evidence concerning occupancy or ownership of the Subject Premises, including
without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,
statements, identification documents, address books, telephone directories, and keys.

2019.11.19
2. Evidence concerning ownership, control, use of, or access to computer devices,
storage media, and related electronic equipment used to access, transmit, or store information
relating to the Subject Offenses.

3. The creation, content, and ownership of the Snapchat account username
Zachs6015.
4, The creation, content, and ownership of the Grindr user identification zachs6015.

5. The creation or ownership of the telephone number 631-236-7220.
6. Communications with UC-1 between October 2019 and the present.

7. Evidence of other email accounts, social medial accounts, cloud storage accounts,
or repositories of evidence concerning the Subject Offenses and passwords to access such
accounts,

8. Images or videos depicting child pornography.

9. Evidence of attempts to download or otherwise receive child pornography or to
visit websites on which child pornography is available between September 2019 and the present.

10. | Communications with individuals aimed at enticing or persuading a minor to
engage in illegal sexual activity between September 2019 and the present.

11. Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from computer devices, storage media, and related electronic equipment.

12. Evidence reflecting registration of other online and social media accounts
themselves potentially containing relevant evidence between September 2019 and the present.

13. Contraband associated with the Subject Offenses, including condoms, lubricant,
sex toys, physical images depicting child pornography.

B. Search and Seizure of Electronically Stored Information

The items to be seized from the Subject Premises also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section II.A of this Attachment above, including, but not limited to, desktop and laptop
computers, disk drives, modems, thumb drives, personal digital assistants, smart phones, digital
cameras, data cards, CD-ROMs, DVD-ROMs, video game consoles, and scanners. In lieu of
seizing any such computer devices or storage media, this warrant also authorizes the copying of
such devices or media for later review.

2019.11.19
Included within the items to be seized from the Subject Premises are:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any encryption devices, or records
of login credentials, passwords, private encryption keys, or similar information.

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media.

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

e surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

* opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents;

e scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

e performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

e reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment. However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

3
2019.41.19
